Exhibit 5.1 12670 High Bluff Drive San Diego, California 92130 Tel: +1.858.523.5400Fax: +1.858.523.5450 www.lw.com FIRM / AFFILIATE OFFICES Barcelona Moscow Beijing Munich Boston New York Brussels Orange County Century City Paris Chicago Riyadh August 14, 2017 Dubai Rome Düsseldorf San Diego Frankfurt San Francisco Hamburg Seoul Hong Kong Shanghai Houston Silicon Valley London Singapore Los Angeles Tokyo Madrid Washington, D.C. Milan Evoke Pharma, Inc. 420 Stevens Avenue, Suite 370 Solana Beach, CA 92075 Re: Registration Statement on Form S-8; 900,000 Shares of Common Stock, par value $0.0001 per share Ladies and Gentlemen: We have acted as special counsel to Evoke Pharma, Inc., a Delaware corporation (the “Company”), in connection with the proposed issuance of an aggregate of 900,000 shares of common stock, $0.0001 par value per share (the “Shares”), of the Company, pursuant to the Company’s 2013 Equity Incentive Award Plan (as amended and restated, the “2013 Plan”) and the Company’s 2013 Employee Stock Purchase Plan (as amended and restated, the “ESPP”, and together with the 2013 Plan, the “Plans”). The Shares are included in a registration statement on Form S-8 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on August 14, 2017 (the “Registration Statement”). This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement, other than as expressly stated herein with respect to the issue of the Shares. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter. With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to the General Corporation Law of the State of Delaware, and we express no opinion with respect to any other laws.
